           Case 3:19-cv-00228-LRH-CBC Document 28 Filed 10/03/19 Page 1 of 2



1    MARK MAUSERT
     Nevada State Bar No. 2398
2    729 Evans Avenue
3    Reno, Nevada 89512
     (775) 786-5477 Telephone
4    (775) 786-9658 Facsimile
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                    UNITED STATES DISTRICT COURT
7
                                            DISTRICT OF NEVADA
8

9
      CATHERINE FOSS-STAHL,                                  Case No.: 3:19-cv-00228-LRH-CBC
10
                                     Plaintiffs,
11                   vs.                                     STIPULATION AND [PROPOSED
                                                             ORDER] FOR DISMISSAL WITH
12    CERCA TROVA SOUTHWEST                                  PREJUDICE
13    RESTAURANT GROUP, LLC, and DOES I-X,

14                                   Defendants.
                                                        //
15

16            Plaintiff, CATHERINE FOSS-STAHL, and Defendant, CERCA TROVA SOUTHWEST

17   RESTAURANT GROUP, LLC, by and through their respective counsel of record, hereby stipulate

18   and respectfully request this Court to enter an order dismissing this entire action with prejudice.

19   ///

20   ///

21   ///

22   ///

23   ///

24   //

25   //

26   //

27   //

28
        Case 3:19-cv-00228-LRH-CBC Document 28 Filed 10/03/19 Page 2 of 2



1
               Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
2
      Order.
3
      DATED this 3rd day of October, 2019.                    DATED this 3rd day of October, 2019.
4     MARK MAUSERT LAW OFFICE                                 DOTSON LAW
5     By: /s/ Mark Mausert
                                                              By: /s/ Jill Greiner
      MARK MAUSERT
6                                                             ROBERT A. DOTSON
      729 Evans Avenue
      Reno, Nevada 89512                                      JILL I. GREINER
7
      Attorney for Plaintiff                                  5355 Reno Corporate Drive, Suite 100
                                                              Reno, Nevada 89511
8
                                                              Attorneys for Defendant
9

10   DATED this 3rd day of October, 2019.
11
     McMILLION & HIRTENSTEINER, LLP
12
     By: /s/ Evelina Serafini
13   EVELINA M. SERAFINI
     One Pacific Plaza
14   7755 Center Avenue, Suite 1100
15   Huntington Beach, California 92647
     Attorney for Defendant
16

17                                                           IT IS SO ORDERED.

18                                                           DATED
                                                             Dated thisthis 7th day
                                                                         _____  day of
                                                                                    of October, 2019. 2019.
                                                                                       _____________,
19

20
21                                                           _________________________________
                                                             _______________________________________
                                                             LARRY R. HICKS
22                                                           UNITED
                                                             UNITED STATES
                                                                     STATES MAGISTRATE    JUDGE
                                                                             DISTRICT JUDGE
23

24

25

26

27

28
                                                        2.
